Name: Council Decision 2012/812/CFSP of 20Ã December 2012 amending Common Position 2003/495/CFSP on Iraq
 Type: Decision
 Subject Matter: United Nations;  Asia and Oceania;  international affairs
 Date Published: 2012-12-21

 21.12.2012 EN Official Journal of the European Union L 352/54 COUNCIL DECISION 2012/812/CFSP of 20 December 2012 amending Common Position 2003/495/CFSP on Iraq THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Whereas: (1) On 7 July 2003, the Council adopted Common Position 2003/495/CFSP on Iraq (1) in implementation of United Nations Security Council (UNSC) Resolution 1483 (2003). (2) On 15 December 2010, the UNSC adopted Resolution 1956 (2010) by which it decided that the full proceeds from the Development Fund for Iraq should be transferred to the Government of Iraqs successor arrangements account or accounts and that the Development Fund for Iraq should be terminated no later than 30 June 2011. (3) Common Position 2003/495/CFSP should therefore be amended to permit the transfer of frozen funds, other financial assets or economic resources to the successor arrangements to the Development Fund for Iraq put in place by the Government of Iraq under the conditions set out in Security Council Resolutions 1483 (2003) and 1956 (2010). (4) Common Position 2003/495/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Common Position 2003/495/CFSP is hereby amended as follows: Article 2 is replaced by the following: Article 2 All funds or other financial assets or economic resources: (a) of the previous Government of Iraq or its State bodies, corporations or agencies located outside Iraq on the date of 22 May 2003, as designated by the Committee established pursuant to Security Council Resolution 661 (1990); or (b) that have been removed from Iraq, or acquired by Saddam Hussein or other senior officials of the former Iraqi regime and their immediate family members, including entities owned or controlled directly or indirectly by them or by persons acting on their behalf or at their direction, as designated by the Committee established pursuant to Security Council Resolution 661 (1990); shall be frozen without delay and, unless those funds or other financial assets or economic resources are themselves the subject of a prior judicial, administrative or arbitral lien or judgement, in which case they may be used to satisfy such lien or judgement, Member States shall immediately cause their transfer to the successor arrangements to the Development Fund for Iraq put in place by the Government of Iraq under the conditions set out in Security Council Resolutions 1483 (2003) and 1956 (2010). Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 20 December 2012. For the Council The President E. FLOURENTZOU (1) OJ L 169, 8.7.2003, p. 72.